Title: From Thomas Jefferson to John Page, 27 December 1804
From: Jefferson, Thomas
To: Page, John


                  
                     Dear Sir 
                     
                     Washington Dec. 27. 04
                  
                  Resuming the subject of the resolutions of the House of Delegates of Dec. 31. 1800. Jan. 16. 1802. and Feb. 3. 1804. I have it not in my power to say that any change of circumstances has taken place which enables me yet to propose any specific asylum for the persons who are the subjects of our correspondence. the island of St. Domingo, our nearest and most convenient recourse, is too unsettled in the conditions of it’s existence, to be looked to as yet for any permanent arrangements: and the European nations having territories in the same quarter, and possessing the same kind of population, are not likely to risk any change in the present state of that population. Whether the inhabitants of our late acquisition beyond the Missisipi, or the national legislature, would consent that a portion of that country should be set apart for the persons contemplated is not within my competence to say.
                  My last information as to Sierra Leone is that the company was proposing to deliver up their colony to their government. should this take place it might furnish occasion for another effort to procure an incorporation of ours into it. an attack during the war has done the settlement considerable injury.
                  I beg you to be assured that having the object of the House of Delegates sincerely at heart, I will keep it under my constant attention, & omit no occasion which may occur of giving it effect. Accept my affectionate salutations and assurances of great respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               